Case 7:20-cv-00413 Document 1-1 Filed on 12/16/20 in TXSD Page 1 of 10Flectranically Submit
Hidalgo County Cl

Accepted by:

CL-20-4137-H
CAUSE NO.
ELSA G. SANCHEZ SALINAS § IN THE COUNTY COURT
Plaintiff, §
§
Vv. § AT LAW NO.
§
WALMART, INC. D/BA WAL-MART §
STORES TEXAS, L.L.C., §
Defendant. § HIDALGO COUNTY, TEXAS

 

PLAINTIFF’S ORIGINAL PETITION, REQUEST FOR ADMISSIONS, REQUEST FOR
DISCLOSURE, REQUEST FOR PRODUCTION AND
FIRST SET OF INTERROGATORIES

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, ELSA G. SANCHEZ SALINAS, hereafter “Plaintiff,” in the above-
styled and complaining of WALMART, INC. D/B/A WALMART, INC. D/B/A WAL-MART
STORES TEXAS, L.L.C., hereafter “Defendant,” and files this her Plaintiff's Original Petition,
Request for Admissions, Request for Disclosure, Request for Production, and First Set of
Interrogatories, and for support would show this Court and Jury as follows:

I.
DISCOVERY CONTROL PLAN LEVEL

1.01 Plaintiff intends that discovery be conducted under Level 3 as set forth in Rule
190.4 of the Texas Rules of Civil Procedure.

I.
CLAIM FOR RELIEF

2.01 Pursuant to Rule 47 of the Texas Rules of Civil Procedures, Plaintiff is seeking
monetary relief between $200,000 and $750,000 and a demand for judgment for all the other

relief to which Plaintiff deems herself entitled.

EXHIBIT

 

 

tabbies"

Plaintiff's Original Petition

A_

ster Espinc
-20-cv- - Electronically Submit
Case 7:20-cv-00413 Document 1-1 Filed on 12/16/20 in TXSD Page 2 of 10 eeOfe020 2-20

Hidalgo County Cl

CL-20-4137-H neem

III.
PARTIES AND SERVICE

3.01 Plaintiff ELSA G. SANCHEZ SALINAS is an individual who resides in Hidalgo
County, Texas.

3.02 Defendant WALMART, INC. D/B/A WALMART, INC. D/B/A WAL-MART
STORES TEXAS, L.L.C. is a Corporation authorized to engage in business in the State of Texas,
which operates a shopping business throughout the State of Texas, including, but not limited to
Hidalgo County, Texas, and may be served with process by serving its registered agent, CT
Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201.

IV.

JURISDICTION AND VENUE

 

4.01 This Court has jurisdiction over the subject matter of this case because the amount
in controversy is within this Court’s jurisdictional requirements.

4.02 This Court has personal jurisdiction over the Defendant WALMART, INC.
D/B/A WALMART, INC. D/B/A WAL-MART STORES TEXAS, L.L.C. because, at the time
of the events and conditions giving rise to this lawsuit and/or at the time this lawsuit was filed,
the Defendant was a resident of Texas, and/or were organized under the laws of Texas, and/or
maintained a certificate of authority from the Texas Secretary of State to conduct business in
Texas, and/or maintained a principal place of business in Texas, and/or maintained a registered
agent in Texas, and/or was doing business in Texas, and/or solicited business in Texas from
Texas residents, and/or marketed and advertised in Texas to Texas residents, and/or contracted in

Texas with Texas residents, and/or committed torts in whole or in part in Texas, and/or recruited

Plaintiff's Original Petition 2

ster Espinc
; - Electronically Submit
Case 7:20-cv-00413 Document 1-1 Filed on 12/16/20 in TXSD Page 3 of 10 eeo020 2-20

Hidalgo County Cl

CL-20-4137-H Accepted by:

Texas residents for employment, and/or maintained continuous and systematic contacts with
Texas, and/or is generally present in Texas, and/or otherwise has the requisite minimum contacts
with Texas, have purposefully availed themselves of the privileges and protections of Texas law,
and could reasonably expect to be sued in Texas.

4.03 Venue is proper in Hidalgo County, Texas, pursuant to Texas Civil Practice and
Remedies Code §15.002(a)(1) because all or a substantial part of the events or omissions giving
rise to Plaintiffs claims occurred in Mission Hidalgo County, Texas.

V.

BACKGROUND FACTS

 

5.01. On or about January 15, 2020, Plaintiff ELSA G. SANCHEZ SALINAS went
shopping at Defendant WALMART, INC. D/B/A WAL-MART STORES TEXAS, L.L.C.’S
local “WAL-MART” located at 2410 E. Expressway 83, Mission, Hidalgo County, Texas 78572.

5.02 As Plaintiff ELSA G. SANCHEZ SALINAS walked into the store, Plaintiff
ELSA G. SANCHEZ SALINAS slipped and fell on a condition; namely water on the floor.
There were no “Caution Wet Floor Signs” on display at the time of the fall. As a result of her
fall, Plaintiff ELSA G. SANCHEZ SALINAS suffered severe bodily injury.

5.03 At the invitation of Defendant WALMART, INC. D/B/A WAL-MART STORES
TEXAS, L.L.C., Plaintiff ELSA G. SANCHEZ SALINAS entered upon Defendant WALMART,
INC. D/B/A WAL-MART STORES TEXAS, L.L.C.’s premises as an invitee to engage in the
act of purchasing goods or services.

5.04 While Plaintiff ELSA G. SANCHEZ SALINAS was conducting business on
Defendant WALMART, INC. D/B/A WAL-MART STORES TEXAS, L.L.C.’s premises, she

slipped and fell on a condition and/or substance; namely water on the floor. The foreign

Plaintiff's Original Petition 3

ster Espinc
-20-cv- - Electronically Submit
Case 7:20-cv-00413 Document 1-1 Filed on 12/16/20 in TXSD Page 4 of 10 oe t/10/2020 2:20

Hidalgo County Cl

CL-20-4137-H Accepted by:

substance and/or condition, i.e. the water on the floor, posed an unreasonable risk of harm to
Plaintiff ELSA G. SANCHEZ SALINAS, was the result of the actions, behavior, conduct, and/or
inactions on the part of Defendant’s agents, employees, representatives, and/or servants, while in
the course and scope of their respective employment and/or official duties with Defendant, which
amounted to negligence.

5.05 Nothing that Plaintiff ELSA G. SANCHEZ SALINAS did or did not do
contributed in any way to the fall.

VI.
PLAINTIFFS’ FIRST CAUSE OF ACTION: NEGLIGENCE

6.01 Plaintiff hereby incorporates the allegations contained in paragraphs set forth
above as if fully set forth herein.

6.02 Defendant’s WALMART, INC. D/B/A WAL-MART STORES TEXAS, L.L.C.
acts and omissions outlined herein constitute negligence.

6.03 Defendant WALMART, INC. D/B/A WAL-MART STORES TEXAS, L.L.C.
owed a common law duty to exercise ordinary care in the operation of their business so as not to
endanger the safety of others such as Plaintiff. Ordinary care is that degree of care that would
have been used by a person of ordinary prudence under the same or similar circumstances.

6.04 Defendant WALMART, INC. D/B/A WAL-MART STORES TEXAS, L.L.C. by
and through its agents and employees breached that duty by one or more of the following acts
and omissions:

A, Failing to maintain the floor and/or premises in a reasonably safe condition;

B. Failing to give adequate and obvious warnings to Plaintiff of the unsafe condition
of the floor of the business premises;

C, Failing to discover dangerous conditions on the floor within a reasonable time

Plaintiff's Original Petition 4

ster Espinc
Case 7:20-cv-00413 Document 1-1 Filed on 12/16/20 in TXSD Page 5 of 1oFleciranically Submit

Hidalgo County Cl

CL-20-4137-H Accepted by: Ester Espinc

prior to subjecting Plaintiff and other persons to enter the business premises or
area;

D; Failing to inspect the floor for any unreasonably dangerous conditions within a
reasonable time prior to subjecting Plaintiff and other persons to enter the

business premises or area;

E, Failing to remove the unreasonably dangerous conditions from the floor prior to
the Plaintiff and other customers entering the business premises: and,

F, Failing to provide sufficient and adequately trained personnel to inspect, find, and
remove, unreasonably dangerous conditions from the floor, prior to subjecting
Plaintiff and other persons to enter the business premises or area.

6.05 As a direct and proximate cause of Defendant’s negligent acts or omissions,

Plaintiff has suffered damages as described hereafter.
VIL.
PLAINTIFF’S CLAIMS AGAINST DEFENDANT: PREMISES LIABILITY

7.01 Plaintiff hereby incorporates the allegations contained above as if fully set forth
herein.

7.02 At all material times, Defendant WALMART, INC. D/B/A WAL-MART
STORES TEXAS, L.L.C. owned, possessed, operated and/or maintained the business premises
“WAL-MART ” located at 2410 E. Expressway 83, Mission, Hidalgo County, Texas 78572 .
Furthermore, Defendant WALMART, INC. D/B/A WAL-MART STORES TEXAS, L.L.C.
owed certain duties of care to Plaintiff and other business invitees.

7.03 Defendant WALMART, INC. D/B/A WAL-MART STORES TEXAS, L.L.C.
owed the duty to exercise ordinary care by failing to adequately warn the Plaintiff of the
condition on the floor at the premises “WAL-MART ” located at 2410 E. Expressway 83,

Mission, Hidalgo County, Texas 78572 , and to make the premises reasonably safe for Plaintiff,

which includes the duty to inspect the premises and to discover any foreign substances and/or

Plaintiff's Original Petition 5
; Electronically Submit
Case 7:20-cv-00413 Document 1-1 Filed on 12/16/20 in TXSD_ Page 6 of 10°°Sh ie ooo
Hidalgo County Cl

CL-20-4137-H cee

dangerous condition.

7.04 Defendant WALMART, INC. D/B/A WAL-MART STORES TEXAS, L.L.C.
and/or its agents and/or its servants, and/or its employees knew or should have known of any
foreign substance and/or dangerous condition that created an unreasonable risk of harm to the
Plaintiff and other business invitees.

7.05 Despite such knowledge, Defendant and/or its agents, and/or servants, and/or
employees negligently failed to warn Plaintiff of the substance on the floor and/or condition of
the floor at the premises, or to otherwise make the premises safe. This substance and/or
condition existed despite the fact that Defendant or Defendant’s agents, and/or servants, and/ or
employees knew or should have known of the existence and that there was likelihood of a person
being injured.

7.06 At all material times, Defendant WALMART, INC. D/B/A WAL-MART
STORES TEXAS, L.L.C. and its agents, employees, representatives, and/or servants, who were
acting within the course and scope of their respective employment, breached its duty in each of
the following respects:

A. Failing to maintain the floor and/or premises in a reasonably safe condition;

B: Failing to give adequate and obvious warnings to Plaintiff of the unsafe condition
of the floor of the business premises;

C. Failing to discover the substance on the floor and/or condition of the floor within
a reasonable time prior to subjecting Plaintiff and other persons to enter the
business premises or area;

D. Failing to inspect the floor for any foreign substances and/or unreasonably
dangerous conditions within a reasonable time prior to subjecting Plaintiff and
other persons to enter the business premises or area; and

E. Failing to remove the substance on the floor and/or condition on the floor for the
Plaintiff and other customers entering the business premises.

Plaintiff's Original Petition 6

ster Espinc
: Electronically Submit
Case 7:20-cv-00413 Document 1-1 Filed on 12/16/20 in TXSD Page 7 of 10™G iin oo og

Hidalgo County Cl

CL-20-4137-H Accepted by: Ester Espinc

7.07 At all material times, Plaintiff was an invitee on the premises at the time of her
injuries and other damages. At the time of Plaintiff's injuries (1) the substance and/or condition
on the premises created an unreasonable risk of harm to the Plaintiff; (2) the owner and/or
possessor and/or operator knew or reasonably should have known of the substance on the floor;
(3) owner and/or possessor and/or operator failed to exercise ordinary care to protect the invitee
from danger; and (4) owner's and/or possessor’s and/or operator's failure was a proximate cause
of the injuries to the invitee.

7.08 At all material times, all of the agents, employees, representatives, and/or
servants, of Defendant WALMART, INC. D/B/A WAL-MART STORES TEXAS, L.L.C. who
were connected with the incident, were acting within the course and scope of their respective
employment or official duties and in furtherance of the duties of their office or employment.
Therefore, the Defendant WALMART, INC. D/B/A WAL-MART STORES TEXAS, L.L.C. is
further liable for the negligent acts and omissions of their respective agents, employees,
representatives, and/or servants under the doctrine of Respondeat Superior.

7.09 The Defendant WALMART, INC. D/B/A WAL-MART STORES TEXAS,
L.L.C.’S breach proximately caused the Plaintiffs injuries and damages as set forth below.

VII.
INJURIES AND/OR DAMAGES SUSTAINED BY PLAINTIFF

8.01 As a direct and proximate cause of the incident, Plaintiff ELSA G. SANCHEZ
SALINAS has incurred customary medical and doctor expenses in the past and will, in
reasonable probability, continue to suffer as a result from her injuries.

8.02 By reason of the foregoing injuries and damages, Plaintiff ELSA G. SANCHEZ

SALINAS seeks damages for the elements of damages listed below:

Plaintiff's Original Petition 7
Electronically Submit
Case 7:20-cv-00413 Document 1-1 Filed on 12/16/20 in TXSD Page 8 of 10 Saoeoeo 2:20

Hidalgo County Cl
Accepted by: Ester Espinc

CL-20-4137-H

a. Reasonable medical and healthcare expenses for necessary medical and healthcare
treatment in the past;

b. Reasonable medical and healthcare expenses for necessary medical and healthcare
treatment in the future;

c. Pain and suffering in the past;

d. Pain and suffering in the future;

é, Mental anguish in the past;

f, Mental anguish in the future;

g. Physical disfigurement in the past; and

h, Physical disfigurement in the future.
IX.
REQUESTS FOR DISCLOSURE
9.01 Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant
WALMART, INC. D/B/A WAL-MART STORES TEXAS, L.L.C. is hereby requested to
disclose within fifty (50) days after service of the citation and petition in this cause the
information or material as described in Rule 194.2 (a) through (1) of the Texas Rules of Civil
Procedure.
Xx.
ADDITIONAL DISCOVERY REQUESTS ATTACHED HERETO
10.01 Attached, please find Plaintiff's First Set of Requests for Admissions, First Set of
Interrogatories, and First Requests for Production directed to Defendant WALMART, INC.
D/B/A WAL-MART STORES TEXAS, L.L.C. who is hereby requested to answer same, within
fifty (50) days after the service of the citation and petition.

XI.

 

Plaintiff's Original Petition 8
Case 7:20-cv-00413 Document 1-1 Filed on 12/16/20 in TXSD Page 9 of 1oFlectronically Submit
Hidalgo County Cl

CL-20-4137-H Accepted by:

JURY DEMAND
11.01 Plaintiff hereby demands a TRIAL BY JURY in this cause.
PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff ELSA G. SANCHEZ SALINAS
respectfully prays that Defendant WALMART, INC. D/B/A WAL-MART STORES TEXAS,
L.L.C., be cited to appear and answer herein, and that a Trial by Jury (On the Merits) be
scheduled, and at the conclusion of said Trial, judgment be entered in favor of Plaintiff ELSA G.
SANCHEZ SALINAS and against Defendant WALMART, INC. D/B/A WAL-MART STORES
TEXAS, L.L.C. for damages in an amount within the jurisdictional limits of the Court (in
compliance with the monetary relief sought by Plaintiff); exemplary damages, excluding interest,
and as allowed by Section 41.008, Chapter 41 of the Texas Civil Practice and Remedies Code;
together with pre-judgment interest (180 days after the defendant receives written notice of
Plaintiffs claims or from the date of the filing of this petition whichever is earlier, through to the
date immediately preceding the date of the rendition of judgment in this cause) at the maximum
rate allowed by law; post-judgment interest at the legal rate; costs of court; and such other and
further relief to which Plaintiff ELSA G. SANCHEZ SALINAS may be entitled at law or in
equity.

Respectfully submitted,

TIJERINA LEGAL GROUP, P.C.

1200 South Col. Rowe Boulevard, Suite 4A
McAllen, Texas 78501

Telephone No. (956) 777-7000

Facsimile No. (956) 972-0144

Litigation Email: TijerinaLit@gmail.com

Cesar Palma

HUMBERTO TIJERINA, III
State Bar No. 24028040

 

Plaintiff's Original Petition 9

ster Espinc
Case 7:20-cv-00413 Document 1-1 Filed on 12/16/20 in TXSD Page 10 of 1Glecranically Submit

Plaintiff's Original Petition

Hidalgo County Cl

CL-20-4137-H Accepted by: Ester Espinc

CESAR PALMA
State Bar No. 24094884

ATTORNEYS FOR PLAINTIFF

 
